TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 16, 2015



                                       NO. 03-15-00441-CV


           Youth Empowerment Services, Inc. d/b/a Higgs Carter King Gifted and
                        Talented Charter Academy, Appellant

                                                  v.

       Texas Education Agency, and Michael Williams, in his Official Capacity as the
                         Commissioner of Education, Appellees




          APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
               DISMISSED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on July 14, 2015. Appellant has filed

a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.